Citation Nr: 0106416	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 7, 1996 
for the assignment of a 100 percent disability compensation 
evaluation for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1993.

This appeal arose from an October 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
paranoid schizophrenia, with a 100 percent disability 
evaluation assigned effective June 7, 1996.  The veteran 
testified at a personal hearing at the RO in April 1999.  In 
November 2000, the veteran testified before the undersigned 
member of the Board of Veterans' Appeals (Board) at 
Washington, D.C., by video teleconference from the RO.

It is noted that the veteran wished to have the names of his 
VA physicians corrected (they were spelled incorrectly on the 
recent hearing transcript, a copy of which was provided to 
the veteran).  In this regard, he submitted a copy of a 
September 1998 letter signed by these physicians.  The 
corrections to the spellings are duly noted for the record.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
psychiatric disorder on December 29, 1993, following his 
discharged from service on September 14, 1993.

2.  In November 1995, the RO issued a rating action which 
denied service connection for paranoid schizophrenia; the 
veteran was notified of this decision on December 4, 1995.

3.  On July 31, 1996, the veteran submitted a statement which 
is construed as a notice of disagreement with the November 
1995 denial of service connection for paranoid schizophrenia.

4.  The veteran was granted service connection for 
schizophrenia in June 1998; he had been unable to work or 
maintain employment for psychiatric reasons since his 
separation from service.


CONCLUSION OF LAW

The requirements have been met for an effective date of the 
100 percent evaluation for the service-connected paranoid 
schizophrenia from September 15, 1993.  38 C.F.R. 
§§ 3.400(2), 20.201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the applicable criteria, the effective date for 
direct service connection is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, date of receipt of the claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(2) 
(2000).

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201 
(2000).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(statute requires only that an NOD contain an expression of 
disagreement with the decision of the RO and need contain an 
expression of desire for appellate review).  

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

New rating criteria for evaluating psychoneurotic disorders 
since November 1996 cannot be applied prior to the effective 
date of the change in the regulations.  See 38 U.S.C.A. 
§ 5110(g) (West 1991); Green v. Brown, 10 Vet. App. 111, at 
116-120 (1997).  Therefore, the older criteria are for 
application in this case.  See also Johnson v. Brown, 7 Vet. 
App. 95, 97 (1995) (VA has conceded that whenever 
unemployability is caused solely by a service-connected 
mental disorder, regardless of its current disability rating, 
a 100 percent schedular rating is warranted under 38 C.F.R. 
§ 4.132).  

In pertinent part, the veteran filed a claim for service 
connection for a psychiatric disorder in December 1993, less 
than three months following his separation from active 
service.  He was awarded service connection for generalized 
anxiety and assigned a 10 percent evaluation by a rating 
action issued in April 1995.  This decision noted that he had 
been diagnosed with depression in service; anxiety and 
depression were noted during a VA examination conducted in 
February 1994, as were complaints of auditory hallucinations.  
These hallucinations were also noted during a private 
psychiatric evaluation conducted in October 1994.  

A rating action issued in November 1995 denied service 
connection for paranoid schizophrenia; the veteran was 
notified of this decision on December 4, 1995.  On June 7, 
1996, the veteran submitted a statement, in which he said 
that he wished to "reopen my claim for service connected 
disability."  By letter of June 17, 1996, he was asked by 
the RO to clarify with respect to which disability he wished 
to reopen a claim for service connection; on July 31, 1996, a 
statement was received from the veteran, in which he clearly 
indicated that his schizophrenia had begun in service.

After review of the evidence of record, the Board finds that 
the July 31, 1996 statement from the veteran, viewed in the 
context of the record as a whole, may reasonably be construed 
as an expression of dissatisfaction with the November 1995 
denial of service connection for paranoid schizophrenia and 
may be accepted as a notice of disagreement even though the 
veteran did not express a desire for appellate review and had 
previously asked that his compensation claim be reopened.  
See Gallegos at 57-58.  Since the veteran had disagreed with 
the original denial of service connection for this condition, 
the November 1995 denial did not become final.  

Accordingly, the Board finds that the effective date of the 
award of a 100 percent disability evaluation is September 15, 
1993, the day following separation from service, since (1) 
this award was based upon his original claim for service 
connection for a psychiatric disorder filed within one year 
of separation from service and (2) because the objective 
evidence of record clearly indicated that the veteran had 
been suffering from paranoid schizophrenia since service (see 
the September 29, 1998 VA opinion).  Furthermore, (3) the 
Board finds that the 100 percent evaluation from the date of 
service connection for paranoid schizophrenia is warranted 
since the veteran's condition has been constant since his 
separation from service; he has been shown to suffer from 
auditory hallucinations which cause him to act out violently, 
accompanied by a profound retreat from mature behavior.  

Most importantly, the record demonstrates that the veteran 
was unable to obtain or retain employment after his 
separation from service.  A brief period of employment as a 
pizza deliveryman was terminated after he became abusive 
towards co-workers.  See Johnson at 97.  Therefore, the Board 
concludes that the evidence supports an award of an effective 
date of September 15, 1993 (the day following separation from 
service) for the award of a 100 percent disability evaluation 
for the service-connected paranoid schizophrenia.








ORDER

An effective date of September 15, 1993 for the award of a 
100 percent disability evaluation for the service-connected 
paranoid schizophrenia is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

